Title: To George Washington from Thomas Pinckney, 18 June 1797
From: Pinckney, Thomas
To: Washington, George



Dear Sir
Charleston [S.C.] 18 June 1797

Mr Robert Bird of the House of Bird, Savage, and Bird of London purposing to pass through Virginia is desirous of paying his respects to you at Mount Vernon. I therefore with pleasure embrace the oppertunity of presenting to you a Gentleman of his respectability & merit & of repeating the assurances of respectful attachment with which I have the honor to be Dear Sir Your faithful & obedt Servant

Thomas Pinckney

